DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 05/06/2022. 
Response to Amendment
The amendment filed on 05/06/2022 is being entered. Claims 1-18, and 21-22 are pending. Claims 1, 10, and 13 are currently amended. Claims 19-20 are cancelled. Claims 21-22 are new. The rejection under 35 U.S.C. 102(a)(2) regarding claim(s) 1-3, 11-15, and 20 is overcome. However, after further consideration of the amendment, the claims now stand rejected under 35 U.S.C. 103.
Claim Interpretation
Applicant in claims 1 and 13 is claiming a “smooth transition”. Examiner is referring to the specification for the metes and bounds of this limitation. The specification defines, in Paragraph 0071 and Figure 2, smooth as maintaining a consistent velocity when switching to a new path. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Patent No. 9,645,581 B1) hereinafter Yang in view of Zhu et al. (U.S. Publication No. 2018/0267560 A1) hereinafter Zhu.

Regarding claim 1, Yang discloses a method for controlling return flight of an unmanned aircraft [see Column 4 lines 38-43 – discusses a method for navigating an UAV on a return path], comprising:
obtaining a return flight path for the unmanned aircraft to travel toward a return flight location [see Figure 11 - depicts a remote terminal that is in communication with a UAV, see Column 4 lines 38-50 - discusses that the return navigation apparatus is used to navigate a UAV from an initial position toward a base position, the navigation apparatus may be integrated as a remote terminal, and see Column 9 lines 1-20 - discusses that the UAV determines a distance (for a flight path to return to a base station) to take based on detected distances to the base station];
in response to receiving, while the unmanned aircraft is traveling along the return flight path toward the return flight location [see Column 13 lines 1-16 - discusses that the UAV can track a base station if the position changes dynamically during the return flight, and the return flight direction to the base station can be updated by tracking the remote terminal (base station)], location information of an updated return flight location transmitted from a ground terminal [see Column 4 lines 38-50 - discusses that the return navigation apparatus is used to navigate a UAV from an initial position toward a base position, the navigation apparatus may be integrated as a remote terminal, see Column 4 lines 51-56 - discusses that the base station is where the remote terminal is located, see Column 5 lines 54-67 - discusses that the remote terminal transmits a signal to the UAV, the UAV determines the distance between the remote terminal and the UAV, see Column 12 lines 49-53 - discusses that determining a return flight can be updated]:
obtaining a current velocity of the unmanned aircraft when the unmanned aircraft receives the location information of the updated return flight location [see Column 4 lines 17-37 - discusses that a flight path is calculated using the detected motion status (which generates motion parameters - velocity - that are stored in a memory), and see Column 13 lines 1-16 – discusses that the return flight is updated when the base station changes location];
obtaining current location information of a current location of the unmanned aircraft when the unmanned aircraft receives the location information of the updated return flight location [see Column 4 lines 17-37 - discusses that a flight path is calculated using the detected motion status (which generates motion parameters - position - that are stored in a memory), and see Column 13 lines 1-16 – discusses that the return flight is updated when the base station changes location];
determining a target flight path for the unmanned aircraft to fly from the current location toward the updated return flight location based on the current velocity, the current location information, and the location information of the updated return flight location [see Column 4 lines 17-50 - discusses a motion status (includes position, velocity) of the UAV, the UAV can calculate the flight path using the motion status, see Figure 5 below - depicts determining a return path from paths (P1-P4) to a base position (O) based on position of the UAV (X), and see Column 13 lines 1-16 - discusses that the UAV can track a base station if the position changes, and the return flight to the base station can be updated]; and 

    PNG
    media_image1.png
    385
    587
    media_image1.png
    Greyscale

Figure 5 of Yang

controlling the unmanned aircraft to fly toward the updated return flight location based on the target flight path [see Column 12 lines 49-54 - discusses the UAV flying to the updated base station position].

However, Yang fails to disclose controlling the unmanned aircraft to perform smooth transition from the return flight path to the target flight path.

Zhu discloses:
determining a target flight path for an aircraft to fly from a current location toward an updated flight location based on a current velocity, current location information, and location information of the updated flight location [see Figure 10 below - depicts a restoration trajectory for an updated return flight location (virtual moving target), current location (see Figure 9 below - Psen - sensed vehicle location from navigation sensor – is sent to the restoration calculation), a current velocity (V), and see Paragraph 0139 - discusses aligning the velocity vector of the aircraft with the LOS of the return flight location (target flight path)];

    PNG
    media_image2.png
    439
    825
    media_image2.png
    Greyscale

Figure 10 of Zhu


    PNG
    media_image3.png
    273
    717
    media_image3.png
    Greyscale

Figure 9 of Zhu

controlling the aircraft to fly toward the updated flight location based on the target flight path [see Paragraph 0141 - discusses controlling the aircraft to reduce the LOS and fly towards the updated return flight location (virtual moving target) along the aligned LOS and velocity vector (target flight path)], including: 
controlling the aircraft to perform smooth transition from the return flight path to the target flight path [see Paragraph 0139 - discusses aligning the velocity vector of the aircraft (with target flight path) by steering and accelerating the aircraft (velocity vector before control is the current flight path) with the LOS of the target].

Zhu suggests that flight restoration (discussed above) reduces position tracking error (of target locations) [see Paragraph 0133].
	
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transition from the return flight path to the target flight path as taught by Yang to be a smooth transition as taught by Zhu in order to reduce position tracking errors (of target locations) when changing a flight path when changing a flight path [Zhu, see Paragraph 0133].

	Regarding claim 2, Yang and Zhu disclose the invention with respect to claim 1. Zhu further discloses determining an initial velocity of the aircraft on the target flight path based on the current velocity of the aircraft [see Figure 10 below – depicts the V (velocity vector), and see Paragraph 0139 – discusses that the velocity vector moves from the current flight path to the LOS (target flight path), so the initial velocity is the same as the current velocity]; and

    PNG
    media_image2.png
    439
    825
    media_image2.png
    Greyscale

Figure 10 of Zhu

determining the target flight path based on the initial velocity, the current location information, and the location information of the updated return flight location [see Figure 10 below - depicts a restoration trajectory for an updated return flight location (virtual moving target), current location (see Figure 9 below - Psen - sensed vehicle location from navigation sensor – is sent to the restoration calculation), a current velocity (V) (which is the also same as the initial velocity due to the velocity vector being adjusted to LOS), and see Paragraph 0139 - discusses aligning the velocity vector of the aircraft with the LOS of the return flight location (velocity vector towards virtual target is target flight path)].


    PNG
    media_image2.png
    439
    825
    media_image2.png
    Greyscale

Figure 10 of Zhu


    PNG
    media_image3.png
    273
    717
    media_image3.png
    Greyscale

Figure 9 of Zhu

Zhu suggests that flight restoration (discussed above) reduces position tracking error (of target locations) [see Paragraph 0133].
	
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Yang to make the initial velocity and current velocity the same when performing a smooth transition to the target flight path as taught by Zhu in order to reduce position tracking errors (of target locations) when changing a flight path when changing a flight path [Zhu, see Paragraph 0133].

Regarding claim 3, Yang and Zhu disclose the invention with respect to claim 2. Zhu further discloses determining the initial velocity of the aircraft on the target flight path based on the current velocity, the current location information, and the location information of the updated return flight location of the aircraft [see Figure 10 below - depicts a restoration trajectory for an updated return flight location (virtual moving target), current location (see Figure 9 below - Psen - sensed vehicle location from navigation sensor – is sent to the restoration calculation), a current velocity (V) (which is the also same as the initial velocity due to the velocity vector being adjusted to LOS), and see Paragraph 0139 - discusses aligning the velocity vector of the aircraft with the LOS of the return flight location (target flight path)].

    PNG
    media_image2.png
    439
    825
    media_image2.png
    Greyscale

Figure 10 of Zhu

    PNG
    media_image3.png
    273
    717
    media_image3.png
    Greyscale

Figure 9 of Zhu

Zhu suggests that flight restoration (discussed above) reduces position tracking error (of target locations) [see Paragraph 0133].
	
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Yang to make the initial velocity and current velocity the same when performing a smooth transition according to the determined angle as taught by Zhu in order to reduce position tracking errors (of target locations) when changing a flight path when changing a flight path [Zhu, see Paragraph 0133].

Regarding claim 4, Yang and Zhu disclose the invention with respect to claim 2. Zhu further discloses wherein the initial velocity is a projection of the current velocity of the aircraft on the target flight path [see Paragraph 0139 - discusses aligning the current velocity vector of the aircraft with the LOS of the return flight location (velocity vector towards virtual target is target flight path)].

Zhu suggests that flight restoration (discussed above) reduces position tracking error (of target locations) [see Paragraph 0133].
	
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Yang to make the initial velocity and current velocity the same when performing a smooth transition to the target flight path as taught by Zhu in order to reduce position tracking errors (of target locations) when changing a flight path [Zhu, see Paragraph 0133].

Regarding claim 5, Yang and Zhu disclose the invention with respect to claim 3. Zhu further discloses determining an angle between a direction of the current velocity and the target flight path based on the current location information, the location information of the updated return flight location, and the current velocity [see Figure 10 below and see Paragraphs 0135-0145 - discusses determining an angle between a current velocity direction, and current location (of an aircraft), and a target location (the location information of the return flight location (virtual target))]; and determining the initial velocity of the aircraft on the target flight path based on the current velocity of the aircraft and the angle [see Paragraphs 0138-0141 - discusses aligning the velocity vector with an LOS (updated trajectory path) after the angle is determined, the current velocity (V) which is the also same as the initial velocity due to the velocity vector being adjusted to LOS, the velocity vector (speed in a direction) is determined after the angle to get to that velocity vector is determined].

    PNG
    media_image2.png
    439
    825
    media_image2.png
    Greyscale

Figure 10 of Zhu

Zhu suggests that flight restoration (discussed above) reduces position tracking error (of target locations) [see Paragraph 0133].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Yang to determine an angle between a direction of the current velocity and the target flight path based on the current location information, the location information of the updated return flight location, and the current velocity and determine the initial velocity of the aircraft on the target flight path based on the current velocity of the aircraft and the angle as taught by Zhu in order to reduce position tracking errors (of target locations) when changing a flight path [Zhu, see Paragraph 0133].

Regarding claim 6, Yang and Zhu disclose the invention with respect to claim 1. Zhu further discloses discloses while controlling the aircraft to return flight toward the updated return flight location, adjusting a yaw angle of the aircraft based on the target flight path to maintain the yaw angle of the aircraft consistent with a direction of the target flight path [see Figure 10 below and see Paragraphs 0135-0145 - discusses adjusting flight direction of the aircraft (that deviates) back onto the trajectory to the target location, and see Paragraphs 0138-0139 -  flight direction for LOS (target flight path) is adjusted by steering (changes yaw of the vehicle according to azimuth angle) and accelerating the vehicle along the LOS (target flight path) towards virtual target].

    PNG
    media_image2.png
    439
    825
    media_image2.png
    Greyscale

Figure 10 of Zhu

Zhu suggests that flight restoration (discussed above) reduces position tracking error (of target locations) [see Paragraph 0133].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Yang to adjust a yaw angle of the aircraft based on the target flight path to maintain the yaw angle of the aircraft consistent with a direction of the target flight path as taught by Zhu in order to reduce position tracking errors (of target locations) when changing a flight path [Zhu, see Paragraph 0133].

Regarding claim 7, Yang and Zhu disclose the invention with respect to claim 6. Zhu further discloses adjusting the yaw angle of the aircraft based on a predetermined angular velocity [see Paragraphs 0138-0139 – discusses once the angle is determined the aircraft is aligned by steering (changes yaw of the vehicle according to azimuth angle) and accelerating the vehicle using the azimuth angle as a guidance, and see Paragraph 0141 – discusses adjusting the angle of the aircraft at the current velocity for 5 seconds, the azimuth angle is predetermined (LOS to target) and the time period (5s) is predetermined, therefore the angular velocity is predetermined].

Zhu suggests that flight restoration (discussed above) reduces position tracking error (of target locations) [see Paragraph 0133].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Yang to adjust a yaw angle of aircraft based on a predetermined angular velocity as taught by Zhu in order to reduce position tracking errors (of target locations) when changing a flight path [Zhu, see Paragraph 0133].

Regarding claim 8, Yang and Zhu disclose the invention with respect to claim 6. Zhu further discloses determining an angular velocity for adjusting the yaw angle of the aircraft based on an angle between a current yaw angle of the aircraft and the target flight path [see Paragraph 0141 – discusses adjusting the angle of the aircraft at the current velocity for 5 seconds, the azimuth angle (azimuth angle is determined by the current velocity vector of aircraft and target flight path (virtual target)) is predetermined (LOS to target) and the time period (5s) is predetermined, therefore the angular velocity is predetermined]; and adjusting the yaw angle of the aircraft based on the angular velocity [see Paragraphs 0138-0139 – discusses once the angle is determined, the aircraft is aligned by steering (changes yaw of the vehicle according to azimuth angle), and see Paragraph 0141 – discusses adjusting the angle of the aircraft at the current velocity for 5 seconds].

    PNG
    media_image2.png
    439
    825
    media_image2.png
    Greyscale

Figure 10 of Zhu

Zhu suggests that flight restoration (discussed above) reduces position tracking error (of target locations) [see Paragraph 0133].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Yang to determine an angular velocity for adjusting the yaw angle of the aircraft based on an angle between a current yaw angle of the aircraft and the target flight path and adjust the yaw angle of the aircraft based on the angular velocity as taught by Zhu in order to reduce position tracking errors (of target locations) when changing a flight path [Zhu, see Paragraph 0133].

Regarding claim 9, Yang and Zhu disclose the invention with respect to claim 6. Zhu further discloses adjusting the yaw angle of the aircraft based on the target flight path to maintain an aircraft head or aircraft tail of the aircraft aiming at the updated return flight location [see Figure 10 below and see Paragraph 0139 - discusses regulating the orientation of the aircraft to aim at the virtual target (updated target location) using the trajectory and current location of the aircraft].

    PNG
    media_image2.png
    439
    825
    media_image2.png
    Greyscale

Figure 10 of Zhu

Zhu suggests that flight restoration (discussed above) reduces position tracking error (of target locations) [see Paragraph 0133].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Yang to adjust the yaw angle of the aircraft based on the target flight path to maintain an aircraft head or aircraft tail of the aircraft aiming at the updated return flight location as taught by Zhu in order to reduce position tracking errors (of target locations) when changing a flight path [Zhu, see Paragraph 0133].

Regarding claim 10, Yang and Zhu disclose the invention with respect to claim 6. Zhu further discloses while adjusting the yaw angle of the aircraft, controlling a flight velocity of the aircraft to maintain a value of the flight velocity of the aircraft consistent with a value of the current velocity [see Paragraphs 0139 - discusses aligning the velocity vector with the LOS by steering and acceleration the vehicle (along the azimuth angle)].

Zhu suggests that flight restoration (discussed above) reduces position tracking error (of target locations) [see Paragraph 0133].
	
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Yang to control a flight velocity of the aircraft to maintain a value of the flight velocity of the aircraft consistent with a value of the current velocity as taught by Zhu in order to reduce position tracking errors (of target locations) when changing a flight path [Zhu, see Paragraph 0133].

Regarding claim 11, Yang and Zhu disclose the invention with respect to claim 1. Zhu further discloses wherein the target flight path is a trajectory from a current location of the aircraft to the updated return flight location [see Figure 10 below - depicts a restoration trajectory for an updated return flight location (virtual moving target), current location (see Figure 9 below - Psen - sensed vehicle location from navigation sensor – is sent to the restoration calculation), a current velocity (V), and see Paragraph 0139 - discusses aligning the velocity vector of the aircraft with the LOS of the return flight location (target flight path) or trajectory].


    PNG
    media_image2.png
    439
    825
    media_image2.png
    Greyscale

Figure 10 of Zhu


    PNG
    media_image3.png
    273
    717
    media_image3.png
    Greyscale

Figure 9 of Zhu

Zhu suggests that flight restoration (discussed above) reduces position tracking error (of target locations) [see Paragraph 0133].
	
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Yang to have a trajectory from a current location of the aircraft to the updated return flight location as taught by Zhu in order to reduce position tracking errors (of target locations) when changing a flight path [Zhu, see Paragraph 0133].

Regarding claim 12, Yang and Zhu disclose the invention with respect to claim 1. Yang further discloses wherein the updated return flight location comprises at least one of: a periodically updated return flight location [see Column 12 lines 49-53 - discusses repeating the return path determination for several cycles]; a return flight location updated based on a moving velocity of the ground terminal [see Column 13 lines 1-16 - discusses that the return path can be updated when the base station moves]; or and a return flight location updated based on a displacement of the ground terminal [see Column 13 lines 1-16 - discusses that the return path can be updated when the base station moves].

Regarding claim 13, Yang discloses:
a receiver configured to receive, while the unmanned aircraft is traveling along the return flight path toward the return flight location [see Column 13 lines 1-16 - discusses that the UAV can track a base station if the position changes dynamically during the return flight, and the return flight direction to the base station can be updated by tracking the remote terminal (base station)], location information of an updated return flight location transmitted from a ground terminal [see Column 4 lines 38-50 - discusses that the return navigation apparatus is used to navigate a UAV from an initial position toward a base position, the navigation apparatus may be integrated as a remote terminal, see Column 4 lines 51-56 - discusses that the base station is where the remote terminal is located, see Column 5 lines 54-67 - discusses that the remote terminal transmits a signal to the UAV, the UAV determines the distance between the remote terminal and the UAV, see Column 12 lines 49-53 - discusses that determining a return flight can be updated]; and 
one or more processors communicatively coupled with the receiver, the one or more processors configured to operate independently or in combination to, in response to receiving the location information of the updated return flight location [see Figure 1 below – depicts a processor 106, and communication unit 110 (receiver)]: 

    PNG
    media_image4.png
    340
    457
    media_image4.png
    Greyscale

Figure 1 of Yang

obtain the return flight path for the unmanned aircraft to travel toward a return flight location [see Figure 11 - depicts a remote terminal that is in communication with a UAV, see Column 4 lines 38-50 - discusses that the return navigation apparatus is used to navigate a UAV from an initial position toward a base position, the navigation apparatus may be integrated as a remote terminal, and see Column 9 lines 1-20 - discusses that the UAV determines a distance (for a flight path to return to a base station) to take based on detected distances to the base station];
obtain a current velocity of the unmanned aircraft when the unmanned aircraft receives the location information of the updated return flight location [see Column 4 lines 17-37 - discusses that a flight path is calculated using the detected motion status (which generates motion parameters - velocity - that are stored in a memory), and see Column 13 lines 1-16 – discusses that the return flight is updated when the base station changes location];
obtain current location information of a current location of the unmanned aircraft when the unmanned aircraft receives the location information of the updated return flight location [see Column 4 lines 17-37 - discusses that a flight path is calculated using the detected motion status (which generates motion parameters - position - that are stored in a memory), and see Column 13 lines 1-16 – discusses that the return flight is updated when the base station changes location];
determine a target flight path for the unmanned aircraft to fly from the current location toward the updated return flight location based on the current velocity, the current location information, and the location information of the updated return flight location [see Column 4 lines 17-50 - discusses a motion status (includes position, velocity) of the UAV, the UAV can calculate the flight path using the motion status, see Figure 5 below - depicts determining a return path from paths (P1-P4) to a base position (O) based on position of the UAV (X), and see Column 13 lines 1-16 - discusses that the UAV can track a base station if the position changes, and the return flight to the base station can be updated]; and 

    PNG
    media_image1.png
    385
    587
    media_image1.png
    Greyscale

Figure 5 of Yang

control the unmanned aircraft to fly toward the updated return flight location based on the target flight path [see Column 12 lines 49-54 - discusses the UAV flying to the updated base station position].

However, Yang fails to disclose controlling the unmanned aircraft to perform smooth transition from the return flight path to the target flight path.

Zhu discloses:
determine a target flight path for an aircraft to fly from a current location toward an updated flight location based on a current velocity, current location information, and location information of the updated flight location [see Figure 10 below - depicts a restoration trajectory for an updated return flight location (virtual moving target), current location (see Figure 9 below - Psen - sensed vehicle location from navigation sensor – is sent to the restoration calculation), a current velocity (V), and see Paragraph 0139 - discusses aligning the velocity vector of the aircraft with the LOS of the return flight location (target flight path)];

    PNG
    media_image2.png
    439
    825
    media_image2.png
    Greyscale

Figure 10 of Zhu


    PNG
    media_image3.png
    273
    717
    media_image3.png
    Greyscale

Figure 9 of Zhu

control the aircraft to fly toward the updated flight location based on the target flight path [see Paragraph 0141 - discusses controlling the aircraft to reduce the LOS and fly towards the updated return flight location (virtual moving target) along the aligned LOS and velocity vector (target flight path)], including: 
control the aircraft to perform smooth transition from the return flight path to the target flight path [see Paragraph 0139 - discusses aligning the velocity vector of the aircraft (with target flight path) by steering and accelerating the aircraft (velocity vector before control is the current flight path) with the LOS of the target].

Zhu suggests that flight restoration (discussed above) reduces position tracking error (of target locations) [see Paragraph 0133].
	
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transition from the return flight path to the target flight path as taught by Yang to be a smooth transition as taught by Zhu in order to reduce position tracking errors (of target locations) when changing a flight path [Zhu, see Paragraph 0133].

Regarding claim 14, Yang and Zhu disclose the invention with respect to claim 13. Zhu further discloses determine an initial velocity of the aircraft on the target flight path based on the current velocity of the aircraft [see Figure 10 below – depicts the V (velocity vector), and see Paragraph 0139 – discusses that the velocity vector moves from the current flight path to the LOS (target flight path), so the initial velocity is the same as the current velocity]; and

    PNG
    media_image2.png
    439
    825
    media_image2.png
    Greyscale

Figure 10 of Zhu

determine the target flight path based on the initial velocity, the current location information, and the location information of the updated return flight location [see Figure 10 below - depicts a restoration trajectory for an updated return flight location (virtual moving target), current location (see Figure 9 below - Psen - sensed vehicle location from navigation sensor – is sent to the restoration calculation), a current velocity (V) (which is the also same as the initial velocity due to the velocity vector being adjusted to LOS), and see Paragraph 0139 - discusses aligning the velocity vector of the aircraft with the LOS of the return flight location (velocity vector towards virtual target is target flight path)].

    PNG
    media_image2.png
    439
    825
    media_image2.png
    Greyscale

Figure 10 of Zhu


    PNG
    media_image3.png
    273
    717
    media_image3.png
    Greyscale

Figure 9 of Zhu

Zhu suggests that flight restoration (discussed above) reduces position tracking error (of target locations) [see Paragraph 0133].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Yang to make the initial velocity and current velocity the same when performing a smooth transition to the target flight path as taught by Zhu in order to reduce position tracking errors (of target locations) when changing a flight path [Zhu, see Paragraph 0133].

Regarding claim 15, Yang and Zhu disclose the invention with respect to claim 14. Zhu further discloses determine the initial velocity of the aircraft on the target flight path based on the current velocity, the current location information, and the location information of the updated return flight location [see Figure 10 below - depicts a restoration trajectory for an updated return flight location (virtual moving target), current location (see Figure 9 below - Psen - sensed vehicle location from navigation sensor – is sent to the restoration calculation), a current velocity (V) (which is the also same as the initial velocity due to the velocity vector being adjusted to LOS), and see Paragraph 0139 - discusses aligning the velocity vector of the aircraft with the LOS of the return flight location (target flight path)].

    PNG
    media_image2.png
    439
    825
    media_image2.png
    Greyscale

Figure 10 of Zhu


    PNG
    media_image3.png
    273
    717
    media_image3.png
    Greyscale

Figure 9 of Zhu

Zhu suggests that flight restoration (discussed above) reduces position tracking error (of target locations) [see Paragraph 0133].
	
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Yang to make the initial velocity and current velocity the same when performing a smooth transition according to the determined angle as taught by Zhu in order to reduce position tracking errors (of target locations) when changing a flight path [Zhu, see Paragraph 0133].

Regarding claim 16, Yang and Zhu disclose the invention with respect to claim 14. Zhu further discloses wherein the initial velocity is a projection of the current velocity of the aircraft on the target flight path [see Paragraph 0139 - discusses aligning the current velocity vector of the aircraft with the LOS of the return flight location (velocity vector towards virtual target is target flight path)].

Zhu suggests that flight restoration (discussed above) reduces position tracking error (of target locations) [see Paragraph 0133].
	
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Yang to make the initial velocity and current velocity the same when performing a smooth transition to the target flight path as taught by Zhu in order to reduce position tracking errors (of target locations) when changing a flight path [Zhu, see Paragraph 0133].

Regarding claim 17, Yang and Zhu disclose the invention with respect to claim 15. Zhu further discloses determine an angle between a direction of the current velocity and the target flight path based on the current location information, the location information of the updated return flight location, and the current velocity of the aircraft [see Figure 10 below and see Paragraphs 0135-0145 - discusses determining an angle between a current velocity direction, and current location (of an aircraft), and a target location (the location information of the return flight location (virtual target))]; and determine the initial velocity of the aircraft on the target flight path based on the current velocity of the aircraft and the angle [see Paragraphs 0138-0141 - discusses aligning the velocity vector with an LOS (updated trajectory path) after the angle is determined, the current velocity (V) which is the also same as the initial velocity due to the velocity vector being adjusted to LOS, the velocity vector (speed in a direction) is determined after the angle to get to that velocity vector is determined].

    PNG
    media_image2.png
    439
    825
    media_image2.png
    Greyscale

Figure 10 of Zhu

Zhu suggests that flight restoration (discussed above) reduces position tracking error (of target locations) [see Paragraph 0133].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Yang to determine an angle between a direction of the current velocity and the target flight path based on the current location information, the location information of the updated return flight location, and the current velocity and determine the initial velocity of the aircraft on the target flight path based on the current velocity of the aircraft and the angle as taught by Zhu in order to reduce position tracking errors (of target locations) when changing a flight path [Zhu, see Paragraph 0133].

Regarding claim 18, Yang and Zhu disclose the invention with respect to claim 13. Zhu further discloses while controlling the aircraft to return flight toward the updated return flight location, adjusting a yaw angle of the aircraft based on the target flight path to maintain the yaw angle of the aircraft consistent with a direction of the target flight path [see Figure 10 below and see Paragraphs 0135-0145 - discusses adjusting flight direction of the aircraft (that deviates) back onto the trajectory to the target location, and see Paragraphs 0138-0139 -  flight direction for LOS (target flight path) is adjusted by steering (changes yaw of the vehicle according to azimuth angle) and accelerating the vehicle along the LOS (target flight path) towards virtual target].

    PNG
    media_image2.png
    439
    825
    media_image2.png
    Greyscale

Figure 10 of Zhu

Zhu suggests that flight restoration (discussed above) reduces position tracking error (of target locations) [see Paragraph 0133].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Yang to adjust a yaw angle of the aircraft based on the target flight path to maintain the yaw angle of the aircraft consistent with a direction of the target flight path as taught by Zhu in order to reduce position tracking errors (of target locations) when changing a flight path [Zhu, see Paragraph 0133].

Regarding claim 21, Yang and Zhu disclose the invention with respect to claim 1. Zhu further discloses controlling the aircraft to perform smooth transition from the return flight path to the target flight path through a curved trajectory, a value of a velocity of the aircraft along the curved trajectory being maintained same as a value of the current velocity [see Paragraph 0139 - discusses aligning the velocity vector (from current vector to LOS of target location) of the aircraft by steering and accelerating the aircraft. When moving the velocity vector, steering (based on azimuth angle) and acceleration have to change in order to maintain the velocity vector, the maintained velocity vector during control along the trajectory results in a curved trajectory according to the angle of adjustment toward the LOS from the current velocity vector of the aircraft].

Regarding claim 22, Yang and Zhu disclose the invention with respect to claim 1. Zhu further discloses adjusting a yaw angle of the aircraft based on an angular velocity [see Paragraphs 0138-0139 – discusses once the angle is determined, the aircraft is aligned by steering (changes yaw of the vehicle according to azimuth angle), and see Paragraph 0141 – discusses adjusting the angle of the aircraft at the current velocity for 5 seconds (angular velocity)], a value of the angular velocity being dependent on an angle between a current yaw angle of the aircraft and the target flight path [see Paragraph 0141 – discusses adjusting the angle of the aircraft at the current velocity for 5 seconds, the azimuth angle (azimuth angle is determined by the current velocity vector of aircraft and target flight path (virtual target)) is predetermined (LOS to target) and the time period (5s) is predetermined, therefore the angular velocity is determined based (dependent) on the azimuth (yaw) angle and time period].


    PNG
    media_image2.png
    439
    825
    media_image2.png
    Greyscale

Figure 10 of Zhu

Zhu suggests that flight restoration (discussed above) reduces position tracking error (of target locations) [see Paragraph 0133].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Yang to determine an angular velocity for adjusting the yaw angle of the aircraft based on an angle between a current yaw angle of the aircraft and the target flight path and adjust the yaw angle of the aircraft based on the angular velocity as taught by Zhu in order to reduce position tracking errors (of target locations) when changing a flight path [Zhu, see Paragraph 0133].
Response to Arguments
Applicant's arguments appear to be directed solely to the amended subject matter, and are not persuasive, as noted supra in the rejections of that claimed subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665